Citation Nr: 1232386	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss.  The RO assigned an initial disability rating of 10 percent for the bilateral hearing loss, effective October 17, 2007.  The Veteran then perfected a timely appeal concerning the initial disability rating assigned.  

In his January 2009 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent March 2010 letter, the Veteran stated that he wished to withdraw his request for a Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

The Veteran's last VA examination to assess the current severity of his service-connected bilateral hearing loss was in April 2008.  The April 2008 examination was conducted to determine whether service connection should be warranted, and not to determine the current severity of the Veteran's bilateral hearing loss.  Since that examination, in his January 2009 Substantive Appeal (on VA Form 9), the Veteran stated that, "My hearing loss continues to get progressively worse."  Thus, the Board finds the April 2008 VA audiological examination to be inadequate to assess the Veteran's current level of severity, since this examination is over four years old and since the Veteran has reported a worsening of his symptoms.  Therefore, a new VA audiological examination is required to assess the current level of severity of the Veteran's service-connected bilateral hearing loss.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  At present, there is no indication of the functional effects the Veteran experiences as a result of his bilateral hearing loss - including, for example, in his day-to-day activity and employment.  Thus, the Board finds that these considerations must also be addressed in the requested VA audiological examination.

Furthermore, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina, are dated from November 2008.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran that he may submit additional evidence that would show how his bilateral hearing loss affects his ability to obtain and maintain employment, or present an unusual disability picture as to render impractical the application of the regular schedule.  This might include evidence of hospitalization or medical treatment, or jobs lost as a result of his bilateral hearing loss.  Statements from employers, potential employers, or other witnesses may also be submitted.  

2.  Obtain all pertinent VA outpatient treatment records from the Columbia, South Carolina, VAMC, since November 2008.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The RO/AMC shall afford the Veteran a VA audiological examination to ascertain the current severity of the Veteran's service-connected bilateral hearing loss.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

In addition to objective test results, the examiner should fully describe the functional effects caused by the bilateral hearing loss in the final report of the evaluation, including specifically the effect of the Veteran's bilateral hearing loss on his ability to communicate via the telephone and the impact of this on his employability and civilian occupation.  In addition, the examiner should address whether, and to what extent, the Veteran's bilateral hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the hearing loss on the occupational functioning generally, the examiner should consider the Veteran's employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file must be made available to the examiner.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


